Citation Nr: 0712651	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  05-18 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for additional benefits for the veteran's adopted 
children, based on recognition of them as his adopted 
children for Department of Veterans Affairs (VA) purposes.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran served in the Philippine Commonwealth Army from 
December 1941 to August 1942 and in the Regular Philippine 
Army from September 1945 to June 1946.  The veteran was a 
prisoner of war of the Japanese government from April 1942 to 
August 1942.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the VA Regional Office (RO) in 
Manila, the Republic of the Philippines.  

The issue of entitlement to additional benefits for the 
veteran's adopted children, based on recognition of them as 
his adopted children for VA purposes, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's petition to adopt [redacted] born in 1982, 
[redacted] born in 1982, [redacted] born in 1985, and [redacted] 
[redacted] born in 1987, was approved by a Regional Trial Court of 
the Republic of the Philippines in April 1993, and the final 
decree of adoption was issued by that court in February 1997.  

2.  In an administrative decision dated in January 1998, the 
RO determined that the veteran's adopted children, [redacted], 
[redacted], [redacted], and [redacted], children of the 
veteran's deceased son, could not be recognized as the 
veteran's adopted children for VA purposes because their 
custody was not with the veteran; the RO informed the veteran 
of that decision and provided him notice of his appellate 
rights, but he did not appeal that decision.  

3.  Evidence added to the record since the January 1998 RO 
decision denying additional benefits for the veteran's 
adopted children includes evidence that his adopted children 
were returned to his custody on August 31, 2000, and from 
that date resided with him and were supported by him.  


CONCLUSIONS OF LAW

1.  The January 1998 RO decision that denied entitlement to 
additional benefits for the veteran's adopted children is 
final.  38 U.S.C.A. § 7105 (West 2002).  

2.  Evidence received since the January 1998 RO decision that 
denied entitlement to additional benefits for the veteran's 
adopted children, which was the last final denial with 
respect to this issue, is new and material; the claim for 
additional benefits for the veteran's adopted children is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (effective prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA duties to notify and assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).  To the extent that there may be 
any deficiency of notice or assistance, there is no prejudice 
to the veteran in proceeding with that aspect of the appeal 
decided here given the favorable nature of the Board's 
decision.  

Legal criteria

As pertinent to this case, the term "child" of the veteran 
means an unmarried person who is a child legally adopted 
before the age of 18 years, and (i) who is under the age of 
18 years; or (ii) who, before reaching the age of 18 years, 
became permanently incapable of self-support; or (iii) who, 
after reaching the age of 18 years and until completion of 
education or training (but not after reaching the age of 23 
years) is pursuing a course of instruction at an approved 
educational institution.  38 U.S.C.A. § 101(4) (West 2002); 
38 C.F.R. § 3.57(a) (2006).  

Applicable criteria provide that a person residing outside 
any State shall not be considered to be a legally adopted 
child of a veteran unless all of the following conditions are 
met:  (i) The person was less than 18 years of age at the 
time of adoption; (ii) The person is receiving one-half or 
more of the person's support from the veteran; (iii) The 
person is not in the custody of the person's natural parent 
unless the natural parent is the veteran's spouse; (iv) The 
person is residing with the veteran (or in the case of 
divorce following adoption, with the divorced spouse who is 
also a natural or adoptive parent) except for periods during 
which the person is residing apart from the veteran for 
purposes of full-time attendance at an educational 
institution or during which the person or the veteran is 
confined in a hospital, nursing home, other health-care 
facility, or other institution.  38 C.F.R. § 3.57(e)(2).  

Generally, a claim that has been denied in a determination by 
an agency of original jurisdiction may not thereafter be 
reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception 
to this rule is 38 U.S.C.A. § 5108, which provides that if 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  
Evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Amendments to 38 C.F.R. § 3.156(a) revised the standard for 
new and material evidence, and those amendments apply to 
claims to reopen received on or after August 29, 2001.  See 
66 Fed. Reg. 45620 (Aug. 29, 2001).  Because the veteran 
filed the instant petition to reopen in August 2000, 38 
C.F.R. § 3.156(a) as in effect prior to August 29, 2001 
applies.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (in 
effect for claims to reopen filed prior to August 29, 2001); 
see Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  

New evidence means more than evidence that has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative. Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Duran v. Brown, 7 Vet. App. 216 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Background and analysis

The veteran is seeking additional benefits for his adopted 
children, and that claim was previously denied by the RO in 
an administrative decision dated in January 1998.  At that 
time, the RO determined that the children in question could 
not be recognized as the veterans' adopted children for VA 
purposes.  The RO denied the claim on the basis that the 
custody of the adopted children was not with the veteran.  
The RO informed the veteran of that decision and notified him 
of his appellate rights.  The veteran did not appeal, and the 
January 1998 decision became final.  38 U.S.C.A. § 7105.  

As of the time of the January 1998 administrative decision, 
the veteran had been awarded a combined 60 percent rating for 
his service-connected disabilities effective from 
December 1995.  Evidence of record included an April 1993 
decision of a Regional Trial Court of the Republic of the 
Philippines approving the veteran's adoption of [redacted], 
[redacted], [redacted], and [redacted], and the record also 
included the final decree of adoption issued by that court in 
February 1997.  

With those documents were birth certificates for the children 
showing:  [redacted] born in 1982, [redacted] born in 1982, 
[redacted] born in 1985, and [redacted] born in 1987.  The 
birth certificates identified the veteran's son [redacted] as the 
father and the son's wife, M.R., as the mother of all the 
children.  Also of record was the death certificate for [redacted], 
showing he died in 1987, and an affidavit from the natural 
mother, M.R., providing her voluntary consent to the adoption 
of the children.  The record also included a June 1992 joint 
affidavit from the veteran's surviving adult children 
providing their consent to the adoption, and a December 1992 
affidavit from [redacted], then 10 years old, stating that she 
had no objection to the adoption of her and her siblings by 
their grandparents and stating that their mother had left 
them and she did not know her whereabouts though she knew 
that before her mother had left she had consented to the 
adoption.  

Other evidence of record included a December 1992 home study 
report prepared by social workers from the Naga City 
Department of Social Welfare and Development.  The report 
included findings from interviews and visits with the veteran 
and his wife, [redacted], two adult daughters of the veteran and 
his wife, and the adoptive children.  It was noted by the 
social worker that the natural father of the children had met 
a violent death in 1987 and that their natural mother decided 
to remarry and had left for Saudi Arabia.  The social worker 
recommended the veteran and his wife be approved as adoptive 
parents.  The court in its April 1993 decision found the 
veteran and his wife physically and psychologically qualified 
to assume the role of adoptive parents and dispensed with 
trial custody because the children sought to be adopted were 
already under the care and custody of the veteran and his 
wife.  

In addition, VA Reports of Field Examinations prepared by VA 
investigators and dated in June, July, and September 1997 
were of record, as was the transcript of a deposition of the 
veteran taken before a VA investigator in September 1997.  
Enclosed was the death certificate of the veteran's first 
wife, [redacted], who died in November 1995, at 75 years of age.  
The investigators interviewed the veteran's second wife, 
[redacted], aged 37 years, and based on that interview, school 
records, and the veteran's deposition established that the 
adopted children had resided with the veteran's two unmarried 
physician daughters since December 1995.  In his deposition, 
the veteran stated that he admitted he was weak to take good 
care of the children.  The investigators also established 
that the natural mother of the adopted children had left the 
Philippines for Saudi Arabia in 1991 and had not returned.  

In the Administrative Decision dated in January 1998, the RO 
found that the custody of the adopted children was not with 
the veteran.  The RO said it was clear the veteran was weak 
and could not perform a parental role over the children.  The 
RO found the responsibility was being shared with two of the 
veteran's adult daughters and concluded that the four minor 
children could not be recognized as the veteran's adopted 
children.  

As noted earlier, the veteran did not appeal the January 1998 
decision, and it became final.  38 U.S.C.A. § 7105.  In 
August 2000, the veteran claimed additional benefits for his 
adopted children stating they were now under his supervision 
and control.  

Evidence added to the record since the RO's denial of the 
claim in January 1998 includes copies of the adoption papers 
previously of record.  It also includes a joint affidavit 
from [redacted], [redacted], [redacted], and [redacted] dated in 
August 2000 stating they were now living in the veteran in 
his residential compound and were now under his supervision 
and control.  They stated the veteran was providing their 
food, clothing, shelter, and money for their schooling in 
different schools.  Also added was a March 2001 sworn and 
sealed joint affidavit from the four children repeating 
information reported in the August 2000 affidavit and adding 
that since August 2000 they had been living with the veteran 
and his wife [redacted] and that the veteran had been providing 
for all their personal needs as well as school.  

In addition, the veteran submitted a March 2001 sworn and 
sealed affidavit in which he stated that after the death of 
his first wife, [redacted], in November 1995, he transferred 
custody of his adopted children to his two unmarried 
physician daughters who run and operate a hospital at Nabua.  
The veteran stated that he married [redacted] in May 1997 and that 
since August 2000, the adopted children had been with them 
and he had provided them with food, clothing, and shelter as 
well as their school and other needs.  With his affidavit, 
the veteran submitted the certificate of his marriage to 
[redacted] in May 1997 and a certificate showing [redacted] became a 
certified midwife in 1981.  

In a joint sworn and sealed affidavit dated in March 2001, 
the veteran's two unmarried physician daughters stated that 
in August 2000 they returned custody of the four adopted 
children to the veteran and that all the livelihood, 
schooling, and personal needs of the children were being 
provided by the veteran.  

In June 2001, the veteran submitted a May 2001 bulletin from 
the American Legion in which it was stated that in April 2001 
the veteran was inducted into office as the American Legion 
vice commander for Luzon and that the ceremony took place at 
the U. S. Chancery Ballroom.  

In a letter to the veteran dated in September 2001, the RO 
stated that with respect to his claim for additional benefits 
for his adopted children, his claim had been denied in 
January 1998 and that the evidence to support this was the 
fact that the children were not in his custody.  The RO said 
the evidence showed he was physically weak to be able to 
perform his parental role to the children and that his claim 
therefore remained denied.  

In October 2001, the RO received a letter from the veteran 
that referred to the September 2001 letter continuing the 
denial of additional benefits for his adopted children.  The 
veteran disputed the statement that he was not capable of 
parental care of the children pointing out that he was 
currently acting as department service officer of the 
American Legion.  He asserted that he had taken parental 
control of his adopted children and requested a hearing.  The 
Board construes the veteran's letter as his notice of 
disagreement with the continued denial of his claim of 
additional benefits for his adopted children; the RO has 
issued a statement of the case on that issue, and the veteran 
timely perfected his appeal.  

With his October 2001 letter, the veteran submitted an 
additional sworn and sealed affidavit from his two physician 
daughters, dated in October 2001, in which they again stated 
that after the death of their mother (the veteran's first 
wife) they had temporarily taken care and control of the 
children and that in the year 2000 they returned the control 
and care of the adopted children to the veteran.  In 
addition, in a sworn affidavit dated in October 2001, another 
adult daughter of the veteran stated that the physician 
sisters had not treated the adopted children well and she was 
willing to appear at a hearing to testify that her father 
(the veteran) is a better person in terms of parental care.  

With a letter received at the RO in May 2002, the veteran 
submitted authenticated copies of grade reports for each of 
his adopted children.  Reports for the two older children 
from the college of nursing at the Universidad de Sta. Isabel 
for the second semester of 2001-02 include the name of one of 
the veteran's physician daughters and do not include the 
veteran's name.  Reports from Hope High School for the two 
younger children for the 2001-02 school year show one of the 
veteran's physician daughters signed as parent for the first 
three grading periods and that the veteran signed as parent 
for the fourth grading period.  

In an August 2002 memorandum for the file, the RO stated that 
the veteran's original claim for additional allowance for his 
adopted children was denied in January 1998 because there was 
no evidence to show he is capable of discharging his duties 
as a parent of the adopted children.  In the memorandum, the 
RO stated that in his attempt to reopen his claim, the 
veteran stated that he had recovered and his condition 
improved, and he said that he was currently the Assistant 
Service Officer of American Legion Headquarters and the Vice 
Commander of the American Legion for Luzon.  The RO said the 
evidence added to the record did not establish a finding that 
the veteran is now physically fit to exercise parental 
control and care for his four adopted children and concluded 
that in the absence of new and material evidence, the 
veteran's claim had not been successfully reopened.  

At a hearing at the RO in August 2003, the veteran requested 
educational assistance for his adopted children.  He 
testified that he had adopted and taken responsibility for 
the children of his deceased son.  He also stated that the 
children's mother had gone to Saudi Arabia and returned, but 
was earning very little, P100, as secretary to one of his 
adult daughters who is a medical director.  

This evidence added to the record is not cumulative or 
redundant of other evidence of record.  Further, the newly 
submitted evidence bears directly and substantially upon the 
specific matter under consideration - whether the children of 
the veteran's deceased son may be recognized as the veteran's 
adopted children for VA purposes.  In particular, it is 
relevant in terms of whether the children receive half or 
more of their support from the veteran, as to whether the 
children reside with the veteran, and is relevant as to 
whether the children are, or are not, in the custody of their 
natural mother.  The evidence added to the record subsequent 
to the January 1998 unappealed denial certainly should be 
considered in order to fairly decide the merits of the claim.  
The Board therefore finds that the evidence cited above 
constitutes new and material evidence sufficient to reopen 
the claim.  


ORDER

New and material evidence having been received, the claim for 
additional benefits for the veteran's adopted children, based 
on recognition of them as his adopted children for VA 
purposes, is reopened, and the veteran's claim is granted to 
that extent only.  


REMAND

Effective from December 1995, the veteran's combined rating 
for service-connected disabilities was 60 percent; in a 
March 2004 rating decision, the RO found the veteran 
permanently and totally disabled due to service-connected 
disabilities from January 1998 and granted basic eligibility 
to Dependents' Educational Assistance under Chapter 35 of 
Title 38 of the United States Code.  

The veteran is seeking additional benefits for his adopted 
children, both additional compensation payable for them as 
his children because he is entitled to disability 
compensation evaluated more than 30 percent disabling (see 
38 U.S.C.A. § 1115 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.4(b) (2006)) and based on the finding of basic 
eligibility to Chapter 35 Dependents' Educational Assistance 
(see 38 U.S.C.A. §§ 3565, 3566 (West 2002).  

The threshold question is whether the veteran's adopted 
children (adopted in a Philippine court) may be recognized as 
his adopted children for VA purposes.  

As noted above, applicable criteria provide that a person 
residing outside any State shall not be considered to be a 
legally adopted child of a veteran unless all of the 
following conditions are met:  (i) The person was less than 
18 years of age at the time of adoption; (ii) The person is 
receiving one-half or more of the person's support from the 
veteran; (iii) The person is not in the custody of the 
person's natural parent unless the natural parent is the 
veteran's spouse; (iv) The person is residing with the 
veteran (or in the case of divorce following adoption, with 
the divorced spouse who is also a natural or adoptive parent) 
except for periods during which the person is residing apart 
from the veteran for purposes of full-time attendance at an 
educational institution or during which the person or the 
veteran is confined in a hospital, nursing home, other 
health-care facility, or other institution.  38 C.F.R. 
§ 3.57(e)(2).  Those requirements must be met for any period 
for which payment is made for or to the child.  38 C.F.R. 
§ 3.57(e)(4).  

The evidence outlined in the decision above indicates that 
from December 1995 through August 2000, the adopted children 
resided with two of their aunts and did not reside with the 
veteran during that time.  Affidavits from the aunts, the 
veteran, and the children assert that from August 31, 2000, 
onward, the children resided with the veteran and that he 
provided for their food, shelter, school, and other expenses.  
There has, however, been no independent verification of this, 
and to the extent possible, this should be done.  Further, 
the veteran's testimony at the August 2003 hearing indicated 
that the children's natural mother had returned to the 
Philippines and at the time of the hearing was employed by 
one of the veteran's adult daughters.  A VA field 
investigation should be undertaken to determine whether, and 
if so, since what date, the children have been in the custody 
of their natural mother.  

Although the RO advised the veteran that he needed new and 
material evidence to reopen the claim that was previously 
denied in January 1998, at no time since the origination of 
his current claim in August 2000 has the veteran received 
notice compliant with the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA describes VA's duty 
to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  
These notice requirements apply to the effective date of any 
award of benefits.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  On remand, the Board will request that the 
veteran be provided proper notice prior to adjudication of 
his claim on a de novo basis.  

During the course of the appeal, at the time the RO granted 
of basic eligibility to Chapter 35 Dependents' Educational 
Assistance, the RO, in a letter to the veteran dated in 
March 2004, stated that dependents or wives of men who served 
in the Philippine Army, the New Philippine Scouts and members 
of the recognized guerilla units are not eligible for these 
benefits.  The Board notes, however, that under the 
provisions of 38 U.S.C.A. § 3565, persons eligible to receive 
Chapter 35 Dependents' Educational Assistance do include 
children of Commonwealth Army veterans who meet the 
requirement of service-connected disability (e.g., a total 
disability permanent in nature resulting from a service-
connected disability).  See 38 U.S.C.A. §§ 3501, 3565 
(West 2002).  The term "Commonwealth Army veterans" means 
persons who served before July 1, 1946, in the organized 
military forces of the Government of the Philippines, while 
such forces were in the service of the Armed Forces pursuant 
to the military order of the President dated July 26, 1941, 
including among such military forces organized guerilla 
forces under commanders appointed, designated, or 
subsequently recognized by the Commander-in-Chief, Southwest 
Pacific Area, or other competent authority in the Army of the 
United States, and who were discharged or released from such 
service under conditions other than dishonorable.  
38 U.S.C.A. § 3566 (West 2002).  

Prior to the de novo adjudication of the claim for additional 
benefits for the veteran's adopted children, notice provided 
to the veteran should include notice of the provisions of 
38 U.S.C.A. §§ 3501, 3565, and 3566 and the applicability of 
those statutes to his claim.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice of 
the evidence necessary to substantiate 
his claim for additional benefits for his 
adopted children, including evidence 
required pursuant to 38 C.F.R. § 3.57(e), 
what evidence he should provide and what 
evidence VA will obtain in compliance 
with 38 U.S.C.A. § 5103 and 5103A.  The 
notice must include an explanation as to 
the information or evidence needed to 
establish an effective date for the claim 
on appeal, as outlined in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
Notify the veteran of the provisions of 
38 U.S.C.A. §§ 3501, 3565, and 3566 as 
applicable to his claim.  

Specifically request that the veteran 
provide any evidence in his possession 
that pertains to his claim and has not 
been furnished previously.  See 38 C.F.R. 
§ 3.159(b).  

2.  Arrange for and obtain a VA field 
examination to gather evidence to 
determine whether during all, or if less 
than all during what period(s), from 
August 31, 2000, to the present, each of 
veteran's adopted children, [redacted], 
[redacted], [redacted], and [redacted], 
(1) received one-half or more of their 
support from the veteran, (2) were not in 
the custody of their natural mother; and 
(3) were residing with the veteran except 
for periods during which they were 
residing apart from the veteran for 
purposes of full-time attendance at an 
educational institution or during which 
time they or the veteran was confined in 
a hospital, nursing home, other health-
care facility, or other institution.  

Contact with disinterested knowledgeable 
witnesses, neighbors, friends, and 
relatives who may have knowledge of the 
issues involved in this case should be 
obtained.  

3.  Then, after completion of any other 
development indicated by the state of the 
record, adjudicate on a de novo basis the 
claim for additional benefits for the 
veteran's adopted children, based on 
recognition of them as his adopted 
children for VA purposes.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, issue a 
supplemental statement of the case that 
addresses all pertinent evidence and an 
explanation of the basis of the decision, 
including reference the relevant law and 
regulations.  The veteran should be 
provided the opportunity to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


